Citation Nr: 1455622	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for an acquired psychiatric disorder, to include anxiety and depression.

2. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a right hip disorder.

3. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

4. Entitlement to service connection for a right hip disability.

5. Entitlement to service connection for a left hip disability.




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Witness (N.E.)


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1985.

The Veteran's claim of service connection for anxiety has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and/or other information of record).

The issue of service connection for an acquired psychiatric disorder, to include anxiety and depression, is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue of service connection for a bilateral hip disorder is before the Board on appeal from a March 2011 rating decision by the RO in Nashville, Tennessee.

This matter was last before the Board in March 2014.  The Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and for a bilateral hip disorder to obtain service treatment records (STRs).  See March 2014 Board Decision.

In January 2013, the Board remanded the claims of entitlement to service connection for an acquired psychiatric disorder and a bilateral hip disorder for a hearing.

The Veteran and a Witness (N.E.) testified before the undersigned at an April 2013 video-conference hearing.  The undersigned held the record open for 90 days to allow the submission of additional evidence.  A transcript of the hearing is the claims file.

The Veteran waived her right to have the RO consider evidence prior to a Board decision.  See October 2014 Waiver.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and for a bilateral hip disorder are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of a temporary total disability rating was raised at the April 2013 video-conference.  The issue has not been certified to the Board and the Board does not have jurisdiction of the issue.  However, the Veteran has argued entitlement.  See April 2013 Hearing Transcript.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. In June 1998, the Board denied claim of entitlement to service connection for depression; the Board notified the Veteran of its decision and the Veteran did not appeal the decision to the U. S. Court of Appeals for Veterans Claims (Court).

2. In June 1998, the Board denied the claim of entitlement to service connection for a right hip disorder; the Board notified the Veteran of its decision and the Veteran did not appeal the decision to the Court.

3. Evidence received since the Board's June 1998 decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety and depression.

4. Evidence received since the Board's June 1998 decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right hip disorder.


CONCLUSIONS OF LAW

1. The Board's June 1998 rating decision denying service connection for an acquired psychiatric disorder, to include anxiety and depression, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2. The Board's June 1998 rating decision denying service connection for a right hip disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

3. New and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder, to include anxiety and depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4. New and material evidence has been received to reopen the service connection claim for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating a claim for VA benefits).  See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Because the Veteran's service connection claims for an acquired psychiatric disorder, to include anxiety and depression, and for a right hip disorder have been reopened, any error related to the VCAA with respect to these claims is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claims

Reopening-Service Connection for an Acquired Psychiatric Disorder, to include Anxiety and Depression, and for a Right Hip Disorder

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection for an Acquired Psychiatric Disorder, to Include Anxiety and Depression

In September 2009, the RO found that new and material evidence was not associated with the claims file and denied the Veteran's claim of service connection for an acquired psychiatric disorder, to include anxiety and depression.  In contrast, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In June 1998, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  In April 2009, the Board denied the Veteran's June 1998 motion for reconsideration.  The Veteran did not appeal the Board's June 1998 decision to the Court.  The June 1998 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board denied the Veteran's initial service connection claim for an acquired psychiatric disorder, to include anxiety and depression, because the evidence did not show an in-service diagnosis for a psychiatric disorder or link the Veteran's current psychiatric problems to service.  June 1998 Board Decision.

New evidence has been received since the June 1998 Board decision that is material to the Veteran's service claim.  In April 2013, the Veteran testified that she received psychiatric treatment after being harassed by her commanding officer during active duty.  She also testified that she experienced stress when fighting a court martial during service, was prescribed medications to manage her psychiatric disorder, and has received psychiatric assistance since her separation from service.  See April 2013 Hearing Transcript.  In addition, the Veteran has been diagnosed as having various psychiatric disorder to include adjustment disorder with mixed anxiety and depressed mood and schizoaffective disorder since the Board's June 1998 decision.  See September 2002, May 2008, and June 2008 VAMRs.  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran's current acquired psychiatric disorder, to include anxiety and depression, relates to service.

New and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disorder, to include anxiety and depression.  See 38 C.F.R. § 3.156(a).

Service Connection for a Right Hip Disorder

In March 2011, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hip disorder on the merits.  The Board finds that reopening the claim of entitlement to a right hip disorder is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In June 1998, the Board denied the Veteran's claim of entitlement to service connection for a right hip disorder.  The Board also denied the Veteran's June 1998 motion for reconsideration.  See April 2009 Board Correspondence.  The Veteran did not appeal the Board's decision to the Court.  The June 1998 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Board denied the Veteran's initial service connection claim for a right hip disorder because the medical evidence did not show a current diagnosis or suggest a nexus between the Veteran's right hip symptoms and her service.  June 1998 Board Decision.

New evidence has been received since the June 1998 Board decision that is material to the Veteran's claim.  In November 2010, the Veteran was diagnosed as having arthralgia of the right hip.  November 2010 VAMRs.  In addition, the Veteran submitted testimony from two long-term friends that suggests that she bruised her hip during basic training.  See July 2013 Statements; see also April 2013 Hearing Transcript (reporting that she required hospitalization and physical therapy to treat her in-service right hip pain; continued to have problems with her hips after service; and has been advised by her doctor that her hip disorder relates to service).  The new evidence raises a reasonable possibility of substantiating the claim in that it suggests that the Veteran's current right hip disorder relates to service.

New and material evidence has been submitted to reopen the claim of service connection for a right hip disorder.  See 38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for anxiety is reopened; only to the extent the appeal is granted. 

The claim of service connection for a right hip disorder is reopened; only to the extent the appeal is granted. 


REMAND

Remand is necessary to schedule VA examinations in connection with the Veteran's claims of service connection for an acquired psychiatric disorder, to include anxiety and depression, and a bilateral hip disorder.  The Veteran testified that her current psychiatric and hip disorders incurred in, or were aggravated by service.  April 2014 Hearing Transcript; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Accordingly, VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Remand is also necessary to ensure compliance with the Board's March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The Board directed the RO to consider the newly submitted statements regarding the Veteran's in-service hip injury as part of its readjudication of the Veteran service connection claim for a bilateral hip disorder.  The RO failed to consider this evidence in its readjudication.  See January 2014 Supplemental Statement of the Case.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) and any other non-medical evidence that is not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records identified but not secured by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies in her possession.

2. Obtain any outstanding VA medical treatment records (VAMRs) from October 2012 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination with an opinion as to whether the Veteran's acquired psychiatric disorder, to include anxiety and depression, relates to service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations should govern the examination:

a. The VA examiner must opine as to whether the Veteran's acquired psychiatric disorder, to include anxiety and depression, was caused or AGGRAVATED by her military service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

April 1979 Reports of Medical Examination and History, noting no psychiatric problems upon entrance to service.

May 1981 service personnel records, documenting the Veteran's failure to obey an order by a superior officer.

October 1984 Report of Medical Examination and August 1985 
Report of Medical History, noting no psychiatric problems on separation from service.

May 1985 service treatment records (STRs), noting that the Veteran was seen by "social work service."

June 1990 private medical records (PMRs), indicating that the Veteran's anxiety disorder relates to difficulties at her work and that her anxiety causes physical problems, such as stomach upset.

December 1992 PMRs, reporting that the Veteran is harassed by supervisors at work and assessing the Veteran as having "situational disturbance."  See also June 1993 PMRs (noting harassment at work and diagnosing occupational problems and major depression).

May 1994 VA Examination Report, noting that the Veteran was treated for anxiety in service and is subject to harassment at work, and diagnosing depression.

June 1994 VA Examination Report, noting that the Veteran's stomach problems are likely due to anxiety.

June 1996 VA medical records (VAMRs), noting that the Veteran has received psychiatric treatment since separation from service, currently hears voices and has problems with anger management and sleeping, and recommending hospitalization for a psychiatric condition.

August 1996 VAMRs, noting stress and conflict during service and hospitalization in 1987 for psychiatric treatment, and diagnosing adjustment disorder with depressed mood.  See also June 1996 PMRs (diagnosing depression).

January and February 1997 VAMRs, diagnosing major depressive disorder/adjustment disorder with depressed mood and noting that the Veteran's current work situation aggravates her psychiatric symptoms.

April 1997 PMRs, reporting that the Veteran's: psychiatric problems began in 1987 with depressive symptoms manifesting in 1990; mental health symptoms have been treated with prescription medications; professional and family lives present various psychiatric stressors; and that her psychiatric disorders may include posttraumatic stress disorder (PTSD) in relation to her job.  

June 1997 VAMRs, noting that the Veteran's psychiatric disorder has features of PTSD and that she "has not had homicidal ideation since being away from work."

November 1997 VAMRs, diagnosing the Veteran as having adjustment disorder with moderately high levels of anxiety.

October and December 1999 VAMRs, observing that the Veteran is prescribed Prilosec and Amitryptaline for her depression and that her anxiety is getting worse.

August 2001 VAMRs, psychiatric stressors include loosing several family members.  December 2001 VAMRs.

September 2002 VAMRs, diagnosing the Veteran as having adjustment disorder with mixed anxiety and depressed mood and noting that the Veteran attributes her ongoing depression and anxiety to her mistreatment at the U.S. Postal Service and her chronic pain.

November 2007 VAMRS, diagnosing depression and observing that the Veteran's anxiety is due to her medical conditions.

May and June 2008 VAMRs, diagnosing the Veteran with schizoaffective disorder and noting a history of anxiety and depression.

August 2012 VAMRs, noting that the Veteran "continues to experience acute feelings of anxiety and distress associated with recollections of Post Office staff who mistreated her."

April 2013 Hearing Transcript, testifying that she experienced anxiety in service due to harassment by her drill sergeant and has been treated for psychiatric problems since service.

c. The examiner must provide a complete explanation of his or her opinion as to whether the Veteran's acquired psychiatric disorder, to include anxiety and depression, relates to service.  The explanation must be based on the examiner's clinical and medical expertise and on established medical principles.  It must also be as specific as possible.

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination with an opinion as to whether the Veteran's bilateral hip disorder relates to service.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.  The following considerations should govern the examination:

a. The VA examiner must opine as to whether the Veteran's right hip and left hip disorders resulted from her in-service injury.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND.  The examiner's attention is called to:

April 1979 Reports of Medical Examination and History, noting no hip problems upon entrance to service.

October 1984 Report of Medical Examination and August 1985 
Report of Medical History, noting no hip problems on separation from service.

August 1980 and June 2002 VA medical records (VAMRs), noting low back pain that radiates down her left lower extremity.  See also February 1990 VAMRs, June 1994 VAMRs.

May 1994 VAMRs, suggesting that the pain in the Veteran's right hip relates to a pinched nerve, but ultimately finding based on X-ray imaging, that the Veteran's right hip was normal and that she has a benign bone lesion in the proximal left femur.

June 1999 VAMRs, noting diagnosis of fibromyalgia.

February 2005 VAMRs, reporting findings consistent with a fibrous cortical defect of the proximal left femur consistent with the findings of the May 2004 study.

December 2007 rheumatology consult (VAMRs), noting that the Veteran's hip pain interrupts her sleep and prevents her from walking, that hip X-rays appeared normal, and the existence of left hip bursitis.

April 2008 VAMRs, reporting pain in the left hip joint for more than six months exacerbated by activity.

April 2011 VAMRs, reporting that the Veteran injured her hips when she was required to carry a heavy backpack during Army boot camp in 1979 and that the injury require hospitalization; documenting chronic hip pain and arthritis as well as a normal physical examination of the left hip; and diagnosing bursitis of the left greater trochanter.  See also December 2010 and July 2011 VAMRs.

October 2011 VAMRs, noting chronic bursitis on the left side and good range of motion of the left hip.

November 2011 VAMRs, diagnosing the Veteran as having right hip arthralgia and noting a full range of motion in the right hip and a normal gait.

January 2012 VAMRs, finding: that images of the Veteran's left femur were normal; pain associated with the left hip; left hip bursitis; left-hip movement was within normal limits with no weakness; and degenerative disc disease with left side sciatica.  See also July 2012 VAMRs.

April 2013 Hearing Transcript, testifying that she injured his hips during basic training , but completed the training without delay despite her hip injury.

July 2013 Buddy Statements, testifying that the Veteran injured her hips in service. 

April 2014 VAMRs, observing that the pain radiating down the Veteran's left leg is probably neuropathy due to lumbar radiculopathy.

c. The examiner must provide a complete explanation of his or her opinion as to whether the Veteran's bilateral hip disorder relates to service.  The explanation must be based on the examiner's clinical and medical expertise and on established medical principles.  It must also be as specific as possible.

5. Then, review the VA examination reports to ensure that they adequately respond to the above instructions, including providing an adequate explanation in support of the requested opinions.  If a report is deficient in this regard, return the claims file to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and a bilateral hip disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


